


Exhibit 10.26

 

EXECUTION COPY

AMENDMENT TO THE

NEW YORK STOCK EXCHANGE, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(Amended and Restated As of June 1, 1999)

WHEREAS, New York Stock Exchange, Inc. (succeeded effective March 7, 2006 by New
York Stock Exchange LLC, hereinafter referred to as the “Exchange”) constituted
and established the New York Stock Exchange, Inc. Supplemental Executive
Retirement Plan, which plan has been amended from time to time, and as amended
and restated in its entirety effective as of June 1, 1999 and thereafter amended
is hereinafter referred to as the “SERP”; and

 

WHEREAS, the Exchange authorized the permanent cessation of future benefit
accruals of all active participants in the SERP to occur effective March 31,
2006; and

 

WHEREAS, the Exchange reserved the right to amend the SERP upon the terms and
conditions therein set forth and now desires to amend the SERP.

 

NOW, THEREFORE, the SERP is amended, effective March 31, 2006, to read as
follows:

 

1.             The preface to the SERP is amended by adding the following
paragraph at the end thereof:

 

--------------------------------------------------------------------------------


 

The SERP is now amended effective March 31, 2006, to freeze the future benefit
accrual of every active Participant in the Plan.  As a result, no Participant
shall accrue any additional benefits under the Plan after March 31, 2006.  In
addition, effective after such date, the Plan shall be closed to new
participants and no individual shall be eligible to commence participation in
the Plan after such date.  Subject to the foregoing freeze of future benefit
accruals, the Plan shall continue to remain in effect and shall be administered
in accordance with its terms.

2.             Article III of the Plan is amended by adding immediately before
Section 3.1 “Eligibility” the following new Section 3.1A:

 

3.1A        No New Participants.

Notwithstanding anything in this Plan to the contrary, no Eligible Employee
shall become a new Participant in the Plan after March 31, 2006.

3.             Article V of the Plan is amended by adding immediately before
Section 4.1 “General” the following new Section 5.1A:

 

5.lA         Freeze of Benefit Accruals for All Participants.

Notwithstanding any provision in this Plan to the contrary, the benefit accrual
of each Participant under the Plan shall cease effective March 31, 2006.  As a
result, no Participant shall earn any service for benefit accrual purposes after
March 31, 2006 and the Compensation paid to any Participant after that date
shall not be taken into account for benefit accrual purposes under the Plan.

 

IN WITNESS WHEREOF, the Exchange has caused this Amendment to be executed this
22nd  day of March, 2006.

 

 

NEW YORK STOCK EXCHANGE LLC

 

 

 

By:

/s/ DALE B. BERNSTEIN

 

 

 

Title:

EVP HR + CORP. SVCS.

 

 

ATTEST:

 

/s/ MARY YEAGER

 

 

2

--------------------------------------------------------------------------------
